                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WAYNE RICKY ELSON RUDDER,                           Case No. 18-cv-06599-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DISMISSING COMPLAINT
                                   9             v.
                                                                                             Docket No. 1
                                  10     WELLS FARGO BANK, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Previously, Judge Spero granted Plaintiff’s application to proceed in forma paupers but

                                  15   explicitly deferred the issue as to whether a summons should issue and Plaintiff’s complaint be

                                  16   served until after judicial review pursuant to 28 U.S.C. § 1915(e). See Docket No. 4 (order); 28

                                  17   U.S.C. § 1915(e)(2) (providing that a court “shall dismiss the case” if it determines that the action

                                  18   is “frivolous or malicious,” “fails to state a claim on which relief may be granted,” or “seeks

                                  19   monetary relief against a defendant who is immune from such relief”). Plaintiff’s case was then

                                  20   reassigned to this Court because Plaintiff sought a temporary restraining order against Defendants.

                                  21   See Pet. at 5-6 (asking that the Court issue an injunction to bar certain real property from being

                                  22   “sold at auction by Wells Fargo on 11/27/2018 as there is sufficient money within the insurance

                                  23   policy to cover what is owed to Wells Fargo”).

                                  24          Having reviewed the papers submitted and all other evidence of record, the Court hereby

                                  25   DISMISSES Plaintiff’s complaint.

                                  26          First, Plaintiff has failed to show that this Court has subject matter jurisdiction over the

                                  27   action. See Moore v. Maricopa Cty. Sheriff’s Office, 657 F.3d 890, 894 (9th Cir. 2011) (noting

                                  28   that “[f]ederal courts have limited jurisdiction, and limitations on the court’s jurisdiction must
                                   1   neither be disregarded nor evaded[;] [t]he Court is obligated to determine sua sponte whether it

                                   2   has subject matter jurisdiction”). Plaintiff’s petition reflects that there is no diversity jurisdiction.

                                   3   See 28 U.S.C. § 1332 (providing that a district court has jurisdiction of a civil action “where the

                                   4   matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

                                   5   between . . . Citizens of different States”). Diversity jurisdiction requires “complete diversity

                                   6   between the parties – [i.e.,] each defendant must be a citizen of a different state from each

                                   7   plaintiff,” In re Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008) – but both

                                   8   Plaintiff and one defendant appear to be citizens of Florida. See Pet. ¶¶ 1, 7. Also, based on

                                   9   Plaintiff’s petition, the Court can divine no federal claim to support federal question jurisdiction.

                                  10   See 28 U.S.C. § 1331 (providing that a district court has jurisdiction of a civil action “arising

                                  11   under the Constitution, laws, or treaties of the United States”).

                                  12           Second, Plaintiff has failed to show that venue is proper in this District. Although Plaintiff
Northern District of California
 United States District Court




                                  13   has alleged that Wells Fargo resides in California, there is no allegation that the other defendants

                                  14   do. See Pet. ¶¶ 5-7; 28 U.S.C. § 1391(b)(1) (providing that “[a] civil action may be brought in . . .

                                  15   a judicial district in which any defendant resides, if all defendants are residents of the State in

                                  16   which the district is located”). Also, it does not appear that “a substantial part of the events or

                                  17   omissions giving rise to the claim” took place in this District or that “a substantial part of property

                                  18   that is the subject of the action is situated” in this District. Id. § 1391(b)(2). The subject property

                                  19   appears to be in Florida. Finally, Plaintiff has not established that “there is no district in which an

                                  20   action may otherwise be brought.” Id. § 1391(b)(3).

                                  21           For the foregoing reasons, the Court dismisses Plaintiff’s complaint. However, the Court

                                  22   shall give Plaintiff an opportunity to amend his complaint if he can, in good faith, make factual

                                  23   allegations to support subject matter jurisdiction and venue. In the amended complaint, Plaintiff

                                  24   should also clarify what legal claims are being asserted against Defendants based on the

                                  25   underlying factual allegations. Because it appears that the real property at issue is to be sold on

                                  26   November 27, 2018, the Court orders Plaintiff to file his amended complaint by November 12,

                                  27   2018. If no amended complaint is filed by that date, then the Clerk of the Court shall

                                  28   automatically dismiss this action with prejudice and close the file in the case.
                                                                                           2
                                   1          The Court notes that, although it is allowing Plaintiff to file an amended complaint in this

                                   2   Court, he may wish to consider bringing an action before a Florida court instead of this Court.1

                                   3   Even if Plaintiff can plead, in an amended complaint, factual allegations to support subject matter

                                   4   jurisdiction and venue, Plaintiff’s petition suggests that a more appropriate forum is a Florida

                                   5   court, particularly as that is where the real property at issue is located and that is where Plaintiff

                                   6   resides.

                                   7          This order disposes of Docket No. 1.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: November 1, 2018

                                  12
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The Court expresses no opinion as to whether the action should be brought before a federal court
                                       or a state court.
                                                                                      3
